Title: From George Washington to Colonel Thomas McKean, 13 August 1776
From: Washington, George
To: McKean, Thomas



Sir
Head Quarters New York 13 Aug. 1776.

In answer to that part of your Letter of the 10th Instt “whether, when a Brigade is drawn up, and the oldest Colonel takes the Right, his Battalion is to be on the right with him; that is, whether the Colonel gives rank to the Battalion” I shall inform you, that to the best of my Military knowledge a Regiment never looses its Rank, consequently can derive none from its Colonel, nor loose any by having the youngest Colonel in the Army appointed to the Comd of it—The oldest Regiment therefore although Commanded by the youngest Colo. is placed on the Right, and the Colonel with it.
I am exceedingly sorry to hear that a Spirit of Desertion prevails among the Pensylvania Association at a time when the Cause of liberty has such a claim upon their Services, and every appearance of danger to it, invites their aid.
I thank you my good Sir for your kind and Affectionate wishes—the day of Tryal, which will, in some measure decide the Fate of America is near at hand, and I am happy in informing of you, that a noble spirit (as far as I can judge of it) seems to pervade this Army—If we should be beaten (our numbers among friends being unequal to those of the Enemy) it will not be, I flatter myself, till after some hard knocks; which will not be very soon recovered of by the Enemy—But that superintending Providence, which needs not the aid of numbers, will lead us I hope to a more fortunate Event. With respect & esteem I am Sir Yr Most Obedt Ser.

Go: Washington



P.S. Perhaps I may not have fully understood the tendency of the question propounded to me, & consequently have given an indecisive answer—the Idea I meant to convey is this, that the Regiment takes Rank from the time it is raised, and can not be depriv’d of that Rank by the change of its Colonel—if therefore three Regiments should be formed into a Brigade the eldest of those Regiments will take the Right, although it is Commanded by the Youngest Colo., but if there shd be no Genl Officer to Comd these three Regiments the Senior Colonel of course does it—not the Colonel of the Senior Regiment—In short, the Rank of a Colonel, & the Rank of a Regiment are distinct things—the first takes Rank from the date of his Commission (when in Service with those of the same denomination) the latter from the time of raising—If three Regiments therefore should be Incamp’d together & no superior Officer to that of Colonl the oldest of the Colonels will Comd those three Regiments. Yrs &c.


Go: Washington
